Byrne, J.
This action is brought to recover damages for an alleged slander, and was tried by the court without a jury. The plaintiff claims that on the 11th day of May, 1936, outside of defendant’s premises, the defendant, in the presence of plaintiff’s daughter and a friend of the family, said to the plaintiff: “ You’re a dishonest woman, you’re a crook and you’re a bum.” These words, standing alone, without any explanation, would doubtless be slanderous per se. The words, however, were spoken under circumstances and conditions which, in my opinion, are not actionable. Some time previous to the day the alleged slander was uttered the plaintiff was a tenant of the defendant and had moved owing him forty-five dollars in rent. She came to him and offered to pay the amount due in monthly installments. This the defendant declined to accept and immediately uttered the words complained of. Prior to this occurrence the relations between the parties had always been cordial. The mere fact that the plaintiff had moved without paying the rent and had offered to pay the amount in installments did not constitute her a dishonest- woman, a crook, nor a bum. The words, however, were understood by the daughter and friend, who were present, to refer to a particular transaction. That they were so understood appears from their own testimony.
I, therefore, decide that the words as used were not slanderous, and the defendant is entitled to judgment.